DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 2008/0239685) in view Ho et al. (2006/0118931) and Toyama et al. (2015/0237731).
As for claim 1, 4, 5, 7 and 11. Kawabe et al. disclose in Figs. 16-19 and the related text an apparatus comprising: 
one or more integrated circuit die(s) 26;
a substrate, wherein the substrate comprises:
one or more dielectric layers 33/35/34/36  forming a substrate 11/33/35/34/36 ; 
one or more first conductive contacts 44 on a top surface of the substrate; 
an (the one or more) integrated circuit die 26 coupled to the one or more first conductive contacts 44; 
one or more second conductive contacts 43 on a bottom surface of the substrate opposite of the top surface, the one or more second conductive contacts 43 comprising ball grid array (BGA) contacts 48 [0079]; 
a plurality of discrete surmount device (SMD) capacitors 182 conductively coupled with one or more of the one or more first conductive contacts 44 and the one or more second conductive contacts 43, the plurality of discrete capacitors 182 embedded within the substrate between the top surface and the bottom surface, wherein the plurality of discrete SMD capacitors 182 is vertically between the BGA contacts 48 and the integrated circuit die 26; 
a substrate core 11 within the one or more dielectric layers 33/35/34/36 , the plurality of discrete capacitors 182 embedded within the substrate core 11, wherein a portion of the substrate core 11 is between individual ones of the plurality of discrete SMD capacitors 182, and wherein the substrate core 11 is vertically between the BGA contacts 48 and the integrated circuit die 26; 
an insulation material 33 between the substrate core 11 and the individual ones of the plurality of discrete SMD capacitors 182; and 
a system board (mother board [0079]) coupled with the substrate.
Kawabe et al. do not disclose each of the plurality of discrete SMD capacitors  having a top conductive electrode vertically over a bottom conductive electrode; and the plurality of discrete SMD capacitors arranged with a longer edge perpendicular to the top and bottom surfaces, and the system board further comprising a surface mount capacitor. 
Ho et al. teach in Fig. 9 and the related text each of the plurality of discrete SMD capacitors 220 having a top conductive electrode 222 vertically over a bottom conductive electrode 224; and the plurality of discrete capacitors 220 arranged with a longer (side) edge perpendicular to the top and bottom surfaces (fig. 9).  
Toyama et al. teach in Figs. 1-3 and the related text system board MB1 further comprising a surface mount capacitor 50. 
Kawabe et al., Toyama et al. and Ho et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawabe et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawabe et al. to include each of the plurality of discrete capacitors  having a top conductive electrode vertically over a bottom conductive electrode; and the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces as taught by Ho et al., in order to increase internal layout area of circuit substrate (Ho et al. [0008]) and to include the system board further comprising a surface mount capacitor as taught by Toyama et al., in order to provide high frequency band region (Toyama et al.: [0040]).
Kawabe et al. in view Toyama et al. teach the surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors. 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al in view of Ho et al., Toyama et al. and Toyama et al./Guzek and further in view of Ritter et al. (US 2015/0364254, as disclosed in previous OA).
As for claims 6, 12 and 18, the combined device disclosed substantially the entire claimed invention, as applied in claim 1, 7 and 13 except the plurality of discrete capacitor(s) comprises a 0402 package capacitor.
Ritter et al. teach in (0093 a capacitor comprises a 0402 capacitor. 
Kawabe et al., Ho et al., Toyama et al. and Ritter et al.are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use 0402 package capacitors as taught by Ritter et al. in the combined device in order to achieve the desired size of the capacitor (Ritter et al. [0093]).

Claims 9, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al in view of Ho et al., Toyama et al. and further in view of Guzek (US 2011/0156231, as disclosed in previous Office Action)
As for claims 9 and 15, the combined device discloses substantially the entire claimed invention, as applied in claim 1 and 7 except a substrate core comprises a metal.
Kim et al. teach in Figs. 1A-1B and the related text a substrate core 122a/122b comprises a metal (copper 40041).
Kawabe et al, Ho et al., Toyama et al. and Kim et al. are analogous art because they both are directed capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a substrate core comprises a metal, as taught by Kim et al. in order to improve the embedded capacitor characteristics (Kim et al. (0003).

As for claims 13, 16 and 17. Kawabe et al. disclose in Figs. 16-19 and the related text an integrated circuit package comprising: 
one or more integrated circuit die(s) 26;
a substrate 11 couple with the die(s) 26, wherein the substrate comprises:
one or more dielectric layers 33/35/34/36  forming a substrate 11; 
one or more first conductive contacts 44 on a top surface of the substrate; 
an (the one or more) integrated circuit die 26 coupled to the one or more first conductive contacts 44; 
one or more second conductive contacts 43 on a bottom surface of the substrate opposite of the top surface, the one or more second conductive contacts 43 comprising ball grid array (BGA) contacts 48; 
a plurality of discrete surmount device (SMD) capacitors 182 conductively coupled with one or more of the one or more first conductive contacts 44 and the one or more second conductive contacts 43, the plurality of discrete capacitors 182 embedded within the substrate 11 between the top surface and the bottom surface, wherein the plurality of discrete SMD capacitors 182 is vertically between the BGA contacts 48 and the integrated circuit die 26; 
a substrate core 11 within the one or more dielectric layers 33/35/34/36, the plurality of discrete capacitors 182 embedded within the substrate core 11, wherein a portion of the substrate core 11 is between individual ones of the plurality of discrete SMD capacitors 182, and wherein the substrate core 11 is vertically between the BGA contacts 48 and the integrated circuit die 26; 
an insulation material 33 between the substrate core 11 and the individual ones of the plurality of discrete SMD capacitors 182; and 
a system board (mother board, [0079]) coupled with the substrate.  
Kawabe et al. do not disclose a system comprising: a display subsystem; a wireless communication interface; an integrated circuit package, the integrated circuit packaging comprising one or more integrated circuit die(s); each of the plurality of discrete SMD capacitors  having a top conductive electrode vertically over a bottom conductive electrode; the plurality of discrete SMD capacitors arranged with a longer edge perpendicular to the top and bottom surfaces; and system board further comprising a surface mount capacitor  
Guzek teaches in Fig. 2 and the related text a system comprising: a display subsystem 252; a wireless communication interface 250; and an integrated circuit package 126.
Ho et al. teach in Fig. 9 and the related text each of the plurality of discrete SMD capacitors 220 having a top conductive electrode 222 vertically over a bottom conductive electrode 224; and the plurality of discrete capacitors 220 arranged with a longer (side) edge perpendicular to the top and bottom surfaces (fig. 9).  
Toyama et al. teach in Figs. 1-3 and the related text a system board MB1 further comprising a surface mount capacitor 50. 
Kawabe et al., Guzek, Toyama et al. and Ho et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kawabe et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawabe et al. to include a system comprising: a display subsystem; a wireless communication interface; and an integrated circuit package, as taught by Guzek et al., in order to operate the device, to include each of the plurality of discrete capacitors  having a top conductive electrode vertically over a bottom conductive electrode; and the plurality of discrete capacitors arranged with a longer edge perpendicular to the top and bottom surfaces as taught by Ho et al., in order to increase internal layout area of circuit substrate (Ho et al. [0008]); and to include the system board further comprising a surface mount capacitor as taught by Toyama et al., in order to provide high frequency band region (Toyama et al.: [0040]).
Kawabe et al. in view Toyama et al. teach the surface mount capacitor conductively coupled with at least one of the plurality of discrete SMD capacitors. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811